Name: Council Decision (EU, Euratom) 2016/1763 of 29 September 2016 appointing three members of the Court of Auditors
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2016-10-04

 4.10.2016 EN Official Journal of the European Union L 269/13 COUNCIL DECISION (EU, Euratom) 2016/1763 of 29 September 2016 appointing three members of the Court of Auditors THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposals by the Republic of Cyprus, Malta and the Portuguese Republic, Having regard to the opinions of the European Parliament (1), Whereas: (1) The term of office of Mr Louis GALEA expired on 6 May 2016. (2) The term of office of Mr Lazaros S. LAZAROU is due to expire on 1 November 2016. (3) By letter dated 20 May 2016, Mr VÃ ­tor Manuel da SILVA CALDEIRA announced his resignation. (4) New appointments should therefore be made, HAS ADOPTED THIS DECISION: Article 1 1. Mr Leo BRINCAT is hereby appointed member of the Court of Auditors for the period from 1 October 2016 to 30 September 2022. 2. Mr Lazaros S. LAZAROU is hereby appointed member of the Court of Auditors for the period from 2 November 2016 to 1 November 2022. 3. Mr JoÃ £o Alexandre TAVARES GONÃ ALVES DE FIGUEIREDO is hereby appointed member of the Court of Auditors for the period from 1 October 2016 to 28 February 2018. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 29 September 2016. For the Council The President P. Ã ½IGA (1) Opinions of 13 September 2016 (not yet published in the Official Journal).